AO 83 (Rev. 06/09 – VAW Additions 10/17) Summons in a Criminal Case



                                          UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Western District of Virginia

                    United States of America                                 )
                               v.                                            )
                                                                             )
                                                                             )      Case No. 7:19-CR-00011
                      BRYAN WADE LEWIS                                       )
                                                                             )
                           Defendant’s name                                  )

                                                       SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth below to
answer to one or more offenses or violations based on the following document filed with the court:
✔
☐ Indictment             ☐ Superseding Indictment              ☐ Information          ☐ Superseding Information                    ☐ Complaint
☐ Probation Violation Petition               ☐ Supervised Release Violation Petition             ☐ Violation Notice            ☐ Order of Court

Place: US District Court, 210 Franklin Road, SW                                               Courtroom No.: R3
        Roanoke, VA 24011
                                                                                              Date and Time: 2/7/2019 at 2:00pm

         This offense is briefly described as follows:
18:1365A.F - ATTEMPT TO TAMPER WITH CONSUMER PRODUCT


Date: 1/28/2019
                                                                                                     Issuing officer’s signature
                                                                         Robert S. Ballou, United States Magistrate Judge
                                                                                                      Printed name and title

                                                                      Proof of Service

This summons was received by me on (date)                                                             .
        ☐ I personally served the summons on this defendant                                                                                       at
        (place)                                                                          on (date)                                 ; or
        ☐ On (date)                                            , I left the summons at the defendant’s residence or usual place of abode
        with (name)                                                    , a person of suitable age and discretion who resides
        there, and mailed a copy to the defendant’s last known address; or
        ☐ The summons was served via certified mail; or
        ☐ The summons was returned unexecuted because                                                                                     .

I declare under penalty of perjury that this information is true.

Date returned:
                                                                                                          Server’s signature


                                                                                                      Printed name and title
Remarks:
               Case 7:19-cr-00011-MFU Document 21 Filed 01/28/19 Page 1 of 1 Pageid#: 40
